EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Faustino Lichauco on 9/8/2022.

Claims 18 and 23 are canceled.

Claim 3, line 1 is amended as follows:  “The prefilled syringe as claimed in claim 1, wherein [[an]] the outside”

Claim 7, line 2 is amended as follows:  “wherein [[an]] the outside diameter (D[[F]]F) of the wing elements is selected to enable the”

Claim 8, line 2 is amended as follows:  “wherein [[an]] the outside diameter (D[[F]]F) of the wing elements is substantially the same”

Claim 10, line 2 is amended as follows:  “wherein [[an]] the outside diameter (D[[F]]F) of the wing elements is less than [[an]] the outside”

Claim 15, line 2 is amended as follows: “including a plunger positionable in the syringe body and [[5]] the at least three”

Claim 16, line 1 is amended as follows: “The prefilled syringe as claimed in claim 2, wherein [[an]] the outside”

Claim 17, line 1 is amended as follows: “The prefilled syringe as claimed in claim 2, wherein [[an]] the outside”

Claim 21, line 2 is amended as follows:  “wherein [[an]] the outside diameter (D[[F]]F) of the wing elements is less than [[an]] the outside”


Claim 24, line 8 is amended as follows:  “which are arranged on a rear end of the connection portion [[15]] at a distance R,”


Examiner’s Statement of Reasons for Allowance
The subject matter of independent claim(s) in the amendment submitted on 8/5/2022 could either not be found or was not suggested in the prior art of record. With respect to claims 1, 24, 25 and 26, the prior art of record does not disclose or render obvious at the effective filing date of the invention: the feature of a plunger rod with at least three annular elements extend along a portion next to a rear end of the connecting portion, wherein the annular elements engage the syringe body to promote maintenance of a coaxial position of the plunger rod relative to the plunger while the connecting portion is being connected to the plunger, wherein wing elements, extend radially outwardly and connect the at least three annular elements together, the wing elements being distributed along a circumference of the plunger rod, wherein an outside diameter (DF) of the wing elements within the portion along which the three annular elements extend is smaller than an outside diameter (D) of the at least three annular elements, as recited in claim 1; a plunger rod with at least three annular elements which extend at least in portions about a longitudinal axis of the plunger rod and which are arranged on a rear end of the connecting portion at a distance R, wherein 0.5 mm ≤ R ≤ 20 mm, wherein wing elements, extend radially outwardly and connect the at least three annular elements together, the wing elements being arranged distributed over a circumference of the plunger rod, an outside diameter (DF) of the wing elements is smaller than an outside diameter (D) of the at least three annular elements, as recited in claims 24 and 25; or the feature of a plunger rod comprising wing elements distributed along a circumference of said plunger rod and extending radially outward from said longitudinal axis, a connecting portion that is configured to connect to said displaceable plunger at said rear end, and three annular elements that extend along a portion of said longitudinal axis, said portion being next to a rear end of said connecting portion, said portion extending from a proximal-most annular element to a distal-most annular element, said three annular elements being connected to each other by said wing elements, wherein the annular elements engage the syringe body to promote maintenance of a coaxial position of the plunger rod relative to the plunger while the connecting portion is being screwed into the plunger, wherein an outside diameter of the wing elements within the portion along which the three annular elements extend is smaller than an outside diameter of the at least three annular elements, as recited in claim 26, in combination with the other elements recited in the independent claim(s).
The closest relevant art is: U.S. Publication No. 2014/0207098 to Ingram et al., which discloses  a prefilled syringe (syringe 10) comprising a syringe body (syringe body 20) which is filled with a medical fluid (as shown in Fig. 12A) and comprises on a front end a nozzle (tip 28), which is closed by way of a cap (paragraph 67), and is closed on a rear end by way of a displaceable plunger (plunger 30 and/or sealing head 35), and a plunger rod (shown well in Figs. 9A and 9B) which is insertable into the syringe body (syringe body 20) via the rear end (end at 24 of syringe body 22) and comprises on a front end (end near 32) a connecting portion (for connecting with sealing head 35), by means of which the plunger rod is connectable to the plunger (sealing head 35), wherein at least three annular elements (ribs 37 are annular elements, see paragraph 68 which discloses that there are preferably at least two or more ribs 37, which includes the claimed at least three annular elements), which extend at least in portions about a longitudinal axis of the plunger rod (while not shown well in Figs. 9A and 9B, ribs 37 are described in paragraph 68 as extending at least in portions about a longitudinal axis of the plunger rod, [ribs 37 substantially mirror the cross-section and diameter of the cavity 26 of syringe body 22; paragraph 68], similar to how ribs 144 and 146 are shown in Fig. 19), but Ingram et al. does not teach the features discussed above as recited in the independent claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER R. STILES whose telephone number is (571)272-7611.  The examiner can normally be reached on Monday-Friday, 10:00 am-6:00 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMBER R STILES/Primary Examiner, Art Unit 3783